DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 11, including the claims depending from each, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, and 11, along with the respective dependent claims of each, all recite the term “plurality of structures”.  The term “plurality of structures” appears only in the claims, absent express unequivocal claim to particular structures comprising the plurality.  The Abstract, Summary paragraphs 7 – 8 indicate a single structure for short detection includes a first power line, a second power line, and a short detection line disposed between the first power line and the second power line - However the separate elements appear to each be an individual structure when the claims are read as a whole, leading to simultaneous but mutually exclusive definitions of a line which a single structure while it is also a member of a set of elements which comprise the same single structure.  Further, Description paragraph 52 indicates a three transistor, one capacitor pixel circuit forms a single structure, and Description paragraph 54 indicates an arrangement order of R, W, B, and G subpixels forms a single structure. 
Prosecution is advanced by assuming that a first power line, a second power line, and a short detection line are each a single structure, and these single structures are grouped to form the claimed plurality of structures, but the ambiguity surrounding the term “plurality of structures” must be addressed by Applicant.
Applicant may resolve the ambiguity by explaining how the claims exclusively limit the interpretation of the term “plurality of structures” including point citation to the Specification which supports the explanation; by including an express definition of a “plurality of structures” in the affected claims; by amending the claims to remove the term “plurality of structures”; or by cancelling the affected claims.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 11 and all respective dependent claims, along with claim 1’s dependent claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 and its dependent claims recite the limitation "the plurality of structures" at about line 7 of claim 11.  There is insufficient antecedent basis for this limitation in the claim. 
Applicant may overcome this indefiniteness rejection by providing the appropriate antecedent basis in claim 11. 
Claim 7 recites the limitation "the buffer layer" at about line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Applicant may overcome this indefiniteness rejection by providing the appropriate antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9-10 are rejected under 35 USC § 103 as being unpatentable over Oh (Oh, Dongkyoung, et al., US 20140084792 A1) in view of Lim (Lim, Sang Min, et al., US 20140022153 A1). 
Regarding claim 1 (as interpreted given the 112 issues), Oh discloses a light emitting display device (Oh; see [0003]), comprising: 
a display panel having a plurality of structures (Oh describes a display device having a panel 160; see Fig. 1, [0050]; Oh describes a panel 160 formed of a plurality or structures, some of which include first power wirings VDD, second power wirings GND, and a detection unit 170; see Figs. 1, 2, [0056], [0061]); 
a short detecting circuit connected to the display panel 
and a determination circuit included in the short detecting circuit, the determination circuit configured to determine whether a short occurred between the plurality of structures at the display panel based on the value (Oh describes a short detection unit 170 detecting occurrence of a short circuit at the power supply terminals; see Fig. 3, [0061]).
Oh differs from the instant invention in that Oh does not appear to explicitly disclose: a sensing element disposed between two adjacent panel lines detecting panel defects, as is implied by the clauses “through a short detection line” and “through the short detection line”. 
However, in an analogous field of endeavor, Lim discloses a display device (Lim; see [0003]) containing 
a sensing line disposed between two voltage source lines (Lim shows a sensing line LVkbs disposed between voltage sources LVref and LVcom; see Fig. 5, [0049], [0060]-[0062]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Oh’s self-emissive display device formed of an active matrix of pixels powered by first and second power supply lines on either side of a short-detection element, with Lim’s display device containing a sensing line disposed between two voltage source lines, especially when considering the motivation to modify Oh with Lim arising from the stated desire to reduce flicker and image residue (Lim; see [0007], [0029]). 
Regarding claim 3 (as interpreted given the 112 issues), Oh and Lim disclose the light emitting display device of claim 1, further comprising 
a power supply circuit configured to provide power to the plurality of structures based on the determination of the determination circuit (Oh describes removing power on determination of a short circuit; see [0061]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (as interpreted given the 112 issues), Oh and Lim disclose the light emitting display device of claim 3, wherein 
the short detecting circuit further includes a signal output circuit configured to output a control signal for controlling the power supply circuit based on the determination of the determination circuit (Oh describes a control circuit 180 outputting a control signal SDS based on short circuit determination; see [0060]). 
The motivation to combine presented prior applies equally here.
Regarding claim 9 (as interpreted given the 112 issues), Oh and Lim disclose the light emitting display device of claim 1, wherein 
the display panel comprises an organic light emitting diode having an anode electrode, an organic emitting layer and a cathode electrode (Oh describes a panel 160 having organic light emitting diodes formed of an anode, a cathode, and a light emitting layer; see [0055], [0056], [0139]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10 (as interpreted given the 112 issues), Oh and Lim disclose the light emitting display device of claim 9, wherein 
the cathode electrode is connected to the second power line (Oh shows an organic light emitting diode D cathode connected to a second power line GND; see Fig. 2, [0056]). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The particularly-significant, distinguishing structural and functional features of claim 2 (as interpreted given the 112 issues) are a short detection line over a first power line and a second power line over the short detection line, when these structural and functional features are considered with all other structural and functional features in the respective claim, the base independent claim, and any intervening claim. 
The particularly-significant, distinguishing structural and functional features of claim 5 (as interpreted given the 112 issues) are a short detection line disposed in an area that corresponds to a spacing between each first power line spaced apart from each other, when these structural and functional features are considered with all other structural and functional features in the respective claim, the base independent claim, and any intervening claim. 
The particularly-significant, distinguishing structural and functional features of claim 6 (as interpreted given the 112 issues) are a width of the short detection line being narrower than a width of the spacing between each first power line spaced apart from each other, when these structural and functional features are considered with all other structural and functional features in the respective claim, the base independent claim, and any intervening claim. 
The particularly-significant, distinguishing structural and functional features of claim 7 (as interpreted given the 112 issues) are a short detection line formed of a same material as a gate metal layer on a buffer layer, when these structural and functional features are considered with all other structural and functional features in the respective claim, the base independent claim, and any intervening claim. 
The particularly-significant, distinguishing structural and functional features of claim 8 (as interpreted given the 112 issues) are a first power line formed of a same material as a light blocking layer on a first substrate, when these structural and functional features are considered with all other structural and functional features in the respective claim, the base independent claim, and any intervening claim. 

Claims 11-20 (as each are interpreted given the 112 issues) are allowed over the art of record on non-obviousness and non-anticipatory grounds alone. 
The particularly-significant, distinguishing structural and functional features of independent claim 11 and all dependent claims are a buffer layer, wherein a first power line includes a recess that separates the first power line into a first portion and a second portion, the recess being between the first portion of the first power line and the second portion of the first power line, wherein the buffer layer is between the second power line and the first power line, and wherein the buffer layer is on the first power line and deposited within the recess of the first power line, when these structural and functional features are considered with all other structural and functional features in claim 11. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Gai, Cuili, et al., US 20200357874 A1, describes a self-emissive display device formed of an active matrix of pixels sensing a short circuit between a sense line and two adjacent drive power lines (see Fig. 2, [0052]-[0054]), but does not describe the display panel containing parallel, coplanar first and second power supply lines disposed on either side of a parallel, coplanar short-detection line;
Cho, Seong Heon, US 20190213936 A1, describes a self-emissive display device formed of a matrix of pixels and a short circuit detector (see Figs. 1, 2, [0054], [0059]), but does not describe the display panel containing parallel first and second power supply lines disposed on either side of a parallel short-detection line; 
Numata, Yuuichi, et al., US 20170076667 A1, describes a self-emissive display device which is formed of an active matrix of pixels powered by first and second power supply wiring, and which detects a short circuit between first and second power source wirings (Figs. 1, 2, [0024], [0027], [0048]), but does not describe the display panel containing parallel, coplanar first and second power supply lines disposed on either side of a parallel, coplanar short-detection line; 
Lee, Jung-Min, et al., US 9318054 B2, describes a self-emissive display device formed of an active matrix of pixels which may experience an electrical short between the high-potential voltage Vdd and a data voltage Vdata (see Figs. 2, 3), but does not describe a display panel containing parallel, coplanar first and second power supply lines disposed on either side of a parallel, coplanar short-detection line; 
Kim, Do-Ik, et al., US 20150116302 A1, describes a self-emissive display device which is formed of an active matrix of pixels powered by plural power supply lines, and which detects a short circuit between the plural power supply lines (see Figs. 1, 2, [0003], [0008], [0048]), but does not describe a display panel containing parallel, coplanar first and second power supply lines disposed throughout the display panel at each pixel, and disposed on either side of a parallel, coplanar short-detection line; 
Yu, Sangho, US 20140085290 A1, describes a self-emissive display device formed of an active matrix of pixels powered by first and second power supply lines disposed above and below a short-detection element (see Figs. 1, 2, 3, [0050]), but does not describe a display panel containing parallel, coplanar first and second power supply lines disposed throughout the display panel at each pixel, and disposed on either side of a parallel, coplanar short-detection line; 
Seo, Jeong-Min, et al., US 20130235016 A1, describes a self-emissive display device formed of an active matrix of pixels powered by first and second power supply lines on either side of a short-detection element (see Fig. 3), but does not describe a display panel containing parallel, coplanar first and second power supply lines disposed throughout the display panel at each pixel, and disposed on either side of a parallel, coplanar short-detection line; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693